Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 26-28, 30-33, 35-36 and 46 are pending in this application. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
	Response to Amendment
3.	Applicant’s amendment filed 05/05/2022 in response to the previous Office Action (02/07/2022) is acknowledged.  Rejections of claims 26, 28 and 36 under 35 U.S.C. 102(a)(1) (item 5) has been obviated.  	  

Election/Restrictions
4.	Applicant’s election without traverse of Group I and a single disclosed species from Formula II and from Formula III in the reply filed on 10/14/2021 is acknowledged. 


    PNG
    media_image1.png
    277
    627
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    227
    559
    media_image2.png
    Greyscale

After the filing of the RCE (05/05/2022), the examiner again continued and completed the search of applicant’s elected invention.   

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 26 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. European Journal of Medicinal Chemistry (2014), 83, 226-235.
Said reference discloses at page 231 (hit 6) the following compound that is the same as applicants when applicant’s formula II has the following substituents: 
W = O; R1 = unsubstituted alkyl; R2 = OCH3; Y = Z = CO; and X = C-Cl.


    PNG
    media_image3.png
    146
    1419
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    360
    762
    media_image4.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. Biological & Pharmaceutical Bulletin (2001), 24(7), 860-862. Said reference discloses at page 860 the following compound (thymidine phosphorylase inhibitor) that is almost the same as applicants when applicant’s formula II has the following substituents: 
W = O; R1 = CH3; R2 = OCH3; Y = CO; Z = CO-CH2; and X = CH.
RN   365221-08-5  HCAPLUS     
CN   1,3(2H,4H)-Isoquinolinedione, 2-(4,6-dimethoxy-2-pyrimidinyl)-  (CA INDEX
     NAME)
  


    PNG
    media_image5.png
    226
    326
    media_image5.png
    Greyscale


Said prior art compound (see compound 11 at page 860) is the same as applicants except the positions of variable -W-R1 (i.e. -O-CH3) and the bicyclic isoquinolinedionyl ring at the pyrimidine ring. The variable -W-R1 (i.e. -OCH3) is attached at 4-position and the bicyclic isoquinolinedionyl ring attached at 2-position of the pyrimidine ring. 
Applicants are claiming compounds with variable -W-R1 (i.e. -OCH3) attached at 2-position and the bicyclic isoquinolinedionyl ring attached at 4-position of the pyrimidine ring (see below). 

    PNG
    media_image6.png
    111
    231
    media_image6.png
    Greyscale

Thus, the difference between applicants and the prior art compound is the positions of –W-R1 and the bicyclic isoquinolinedionyl ring at the pyrimidine ring.  The prior art compound is the position isomer of applicant’s compound.  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.

Allowable Subject Matter
10.	Claims 31-33, 35 and 46 are allowed.

Objection
11.	Claims 27-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 9, 2022